NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  JEFFREY SCOTT DOUGLAS, Appellant.

                             No. 1 CA-CR 18-0409
                              FILED 6-27-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-002478-001
                 The Honorable Joan M. Sinclair, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joshua C. Smith
Counsel for Appellee

The Stavris Law Firm PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant
                           STATE v. DOUGLAS
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1           Jeffrey Scott Douglas was convicted and sentenced for
multiple offenses stemming from a series of burglaries. Without
challenging any of the underlying convictions, he appeals the sentences
imposed, arguing the superior court failed to properly award him
presentence incarceration credit. For the following reasons, we affirm.

                             BACKGROUND

¶2             The relevant facts are undisputed. The State charged Douglas
with one count of theft of means of transportation (Count 1), five counts of
burglary in the third degree (Counts 2, 3, 5, 6, and 8), one count of burglary
in the second degree (Count 4), one count of trafficking in stolen property
(Count 7), and one count of theft of a credit card (Count 9). The State also
alleged aggravating circumstances, prior felony convictions, and that
Douglas committed the current offenses while on release. After a five-day
trial, a jury convicted Douglas as charged and found he committed each
offense for pecuniary gain and while on felony probation. At sentencing,
Douglas admitted having multiple prior felony convictions and the
superior court sentenced him as a category 3 offender, imposing an
aggregate term of 15.75 years’ imprisonment with 335 days of presentence
incarceration credit for each count. At the same time, the court also
sentenced Douglas to a concurrent term of five years’ imprisonment with
294 days of presentence incarceration credit on an unrelated case (CR 2017-
137433) and disposed of Douglas’ felony probation violation in CR 2008-
161445__revoking the probation, finding Douglas was held in custody for
337 days on the matter, and imposing a one-year term of imprisonment to
run consecutive to the sentences imposed in this case. Douglas timely
appealed.

                               DISCUSSION

¶3             As his sole issue on appeal, Douglas contends the superior
court failed to properly credit him for all time he spent incarcerated before



                                      2
                            STATE v. DOUGLAS
                            Decision of the Court

sentencing. Specifically, he argues that he should have received 337 days of
presentence incarceration credit as calculated by the court for the unrelated
probation violation case, notwithstanding that the sentence for that matter
runs consecutive to the sentence imposed for the current offenses.

¶4              Because Douglas did not object on this basis in the superior
court, we review this claim only for fundamental, prejudicial error. State v.
Escalante, 245 Ariz. 135, 140, ¶ 12 (2018). The failure to grant a defendant
full credit for any presentence incarceration time constitutes fundamental
error. State v. Cofield, 210 Ariz. 84, 86, ¶ 10 (App. 2005).

¶5             “All time actually spent in custody pursuant to an offense
until the prisoner is sentenced to imprisonment for such offense shall be
credited against the term of imprisonment . . . .” Ariz. Rev. Stat. § 13-712(B).
The qualifying phrase “pursuant to an offense” limits the credit a defendant
may receive to the time served for the specific offense in question. State v.
Bridgeforth, 156 Ariz. 58, 59 (App. 1986). Stated differently, a defendant may
not receive credit for time spent serving another sentence. Id. Finally, when
calculating presentence incarceration credit, a defendant is entitled to a full
day of credit for any partial day in custody, State v. Carnegie, 174 Ariz. 452,
454 (App. 1993), but no credit for the day of sentencing. State v. Lopez, 153
Ariz. 285, 285 (1987).

¶6           In this case, the record reflects that Douglas was arrested for
the underlying offenses on July 17, 2017, and remained in custody until
sentencing on June 11, 2018. Douglas was thus incarcerated for a total of 329
days. Although he contends that the court deprived him of two days’ credit
from the probation revocation matter when it imposed a consecutive one-
year sentence for that offense, Douglas received full credit for the time he
spent in custody on the current offenses, and the probation revocation
sentence is not properly before us on this appeal. Because the court fully
credited him for the time served on the underlying offenses, Douglas has
failed to demonstrate any fundamental, prejudicial error.




                                       3
                         STATE v. DOUGLAS
                         Decision of the Court

                             CONCLUSION

¶7           For the foregoing reasons, we affirm Douglas’ convictions
and sentences.




                       AMY M. WOOD • Clerk of the Court
                       FILED: AA




                                      4